DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Ryan W. Elliott (Reg. No. 60156) on 03/24/2021.
	
The claims have been amended as follows:

Listing of Claims:
1.	(Currently Amended)	A method comprising:
receiving, by a first die in a power network from each of a plurality of dice in the power network, a first activity state value indicating that the respective die is in a high current state, a second activity state value indicating that the respective die is a moderate current state, or a third activity state value indicating that the respective die is a low current state, wherein the received activity state values include at least one of the second or the third activity state value;
determining a sum of the activity state values;
determining a remaining budget by subtracting the sum from a maximum value; 

sending, to the plurality of dice, an activity state value corresponding to the selected activity state.
8.	(Currently Amended)	A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to:
receive, from each of a plurality of dice in a power network, a first activity state value indicating that the respective die is in a high current state, a second activity state value indicating that the respective die is a moderate current state, or a third activity state value indicating that the respective die is a low current state, wherein the received activity state values include at least one of the second or the third activity state value;
determine a sum of the activity state values; 
determine a remaining budget by subtracting the sum from a maximum value; 
select an activity state with an activity state value that is within the remaining budget based upon the sum; and
send, to the plurality of dice, an activity state value corresponding to the selected activity state.
15.	(Currently Amended)	A system comprising:
a first die in a power network; and
a plurality of second dice in the power network coupled to the first memory component via a bus, wherein the first die includes a power manager to:
receive, from each of a plurality of second dice, a first activity state value indicating that the respective die is in a high current state, a second activity state value indicating that the respective die is a moderate current state, or a third activity state value indicating that the respective die is a low current state, wherein the received activity state values include at least one of the second or the third activity state value;
determine a sum of the activity state values; 
determine a remaining budget by subtracting the sum from a maximum value; 

send, to the plurality of second dice, an activity state value corresponding to the selected activity state.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Mon-Fri 8:30 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/VOLVICK DEROSE/
Primary Examiner, Art Unit 2187